Citation Nr: 1648278	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  06-28 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to March 12, 2015, and in excess of 60 percent thereafter for bronchitis with bronchiectasis right lower lobe. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  His appeal was later transferred to the VARO in Denver, Colorado. 

In April 2009 the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is found in the record.  In September 2012, the Board sent a letter to the Veteran advising him that he could testify at another Board hearing.  As the Veteran indicated in his October 2012 response that he did not wish to appear at another hearing, the Board finds that the Veteran has waived any right to an additional hearing.  See 38 C.F.R. §§ 20.703, 20.707, 20.1304 (2015).

In a January 2013 decision, the Board denied the rating claim listed on the title page and remanded the issue of entitlement to a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  A March 2014 Joint Motion for Remand (JMR) vacated the portion of the January 2013 Board decision that denied entitlement to a rating in excess of 30 percent for bronchitis with bronchiectasis right lower lobe.  In a September 2014 decision, the Board again denied the rating claim listed on the title page.  The Veteran again appealed the decision to the Court and in an April 2016 Memorandum decision, the Court vacated the Board decision and remanded the increased rating claim back to the Board.  During this time, development on the Veteran's claim for a TDIU was completed and the issue is now again before the Board.  
In a May 2016 rating decision, the RO assigned a 60 percent rating for the Veteran's bronchitis with bronchiectasis right lower lobe.  As this is not considered a full grant of the benefits sought on appeal, the issue is still before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2012 to April 2012 and an August 2014 Appellate Brief. 


FINDINGS OF FACT

1.  Prior to March 12, 2015, the evidence does not show that the Veteran's bronchitis with bronchiectasis was manifested by Forced Expiratory Volume (FEV)-1 of 40 to 55 percent predicted, or FEV-1/Forced Vital Capacity (FVC) of 40 to 55 percent, or Diffusion Capacity of the Lung or Carbon Monoxide (DLCO) by the Single Breath Method (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min; or was manifested by incapacitating episodes of infection of 4 to 6 weeks or at least 6 weeks of total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.

2.  Since March 12, 2015, the evidence does not show that the Veteran's bronchitis with bronchiectasis was manifested by FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy; or was manifested by incapacitating episodes of infection of at least 6 weeks of total duration per year.  

3.  The Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent prior to March 12, 2015, and in excess of 60 percent thereafter for bronchitis with bronchiectasis, right lower lobe, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.96, 4.97, Diagnostic Codes 6600, 6601 (2015).

2.  The criteria for TDIU have been met prior to March 12, 2015.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

Before addressing the merits of the issue now on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.   

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been satisfied. 

The Veteran was notified via letters dated in April 2010 and December 2010 of the criteria for establishing a higher rating for his respiratory disability, and his and VA's respective duties for obtaining evidence.  The Veteran was also provided with notice pertaining to a claim for TDIU in February 2013.  This VCAA notice was provided after the initial unfavorable AOJ decision in January 2006.  However, the Federal Circuit Court and Veterans Claims Court have since further clarified that VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). Here, after the notice letters were provided to the Veteran, the increased rating claim was readjudicated in an April 2012 SSOC and the TDIU claim was readjudicated in a May 2012 SSOC. 
As for whether it is error for the RO to fail to comply with the prior remand direction that a VCAA notice be provided for the increased rating claim in compliance with the requirements contained in the CAVC's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the RO is not required to complete the directed VCAA notice development because there are otherwise legally sufficient notice letters dated in April 2010, August 2010, and December 2010 in the file. An "intervening change in law exception" to the law of the case doctrine applies.  Thus, there is no Stegall violation.  See Chisem v. Brown, 8 Vet. App. 374 (1995); see also Leopoldo v. Brown, 9 Vet. App. 33 (1996) (per curiam).  In regards to the TDIU claim, the Board finds that the RO has substantially complied with the Board remand directives which included providing the Veteran with proper VCAA notice for a claim for TDIU.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  The RO has obtained private and VA treatment records.  The Veteran submitted multiple written statements discussing his contentions and testified at a Board hearing.  Additionally, the Veteran has not identified any records that have not been requested or obtained. 

The Veteran was also provided with VA examinations in January 2005, June 2006, April 2012, May 2015 and April 2016 for his respiratory disability. The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected disability under the applicable rating criteria.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

In regards to the Veteran's claim for a TDIU, the Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Nonetheless, the Veteran was afforded VA examinations in January 2005, October 2005, June 2006, April 2012, May 2015 and April 2016. The Board finds that the examination reports, when taken together, are adequate because they describe the Veteran's service-connected disabilities in sufficient detail so that the Board's conclusion is an informed determination.  Id.  

As explained in more detail below, the Veteran never provided VA with permission and information with which to contact private hospital and medical sources to confirm hospitalizations and medical treatment for his lung disability since June 2006. "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While VA is obligated to assist a claimant in the development of a claim, VA has no duty to prove the claim. 

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in April 2009.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearing.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating - Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, such as with the Veteran's service-connected respiratory disability, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14. 

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson the Veteran is only competent to report observable symptoms -not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

Additionally, 38 C.F.R. § 4.10 provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  



Bronchitis

JMR

In the prior JMR, the parties noted that in the January 2013 decision, the Board determined that in order to warrant a 60 percent disability rating under DC 6601, the Veteran's claimed periods of bed rest must have been for incapacitating episodes of infection and "ordered . . . by one of his doctors."  The parties agreed that to the extent the Board appeared to have interpreted that the rating criteria require that the Veteran's assertions of bed rest necessitate evidence that it was prescribed by a physician, such appeared contrary to the express wording of DC 6601.  By contrast, the parties noted the language differences contained in DC 6601 and that contained in 38 C.F.R. § 4.71a, DC 5243 (Intervertebral Disc Syndrome), where in the latter, the criteria specifically use the terminology "bed rest prescribed by a physician and treatment by a physician," see DC 5243 Note (1); while, as indicated, under the Note found in DC 6601, the terminology used is "bedrest and treatment by a physician."  The parties maintained that as the criteria provide distinct terminology to define "incapacitating episodes," the Board's apparent requirement that the Veteran have been "ordered to bed" by a physician for treatment of infection related to his respiratory disorder lacked sufficient reasons or bases and warranted remand.

The Board, however, observed that the Schedule for Rating Disabilities for the Respiratory System was amended effective October 7, 1996.  See Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46720 (Sept. 5, 1996).  Compare (pre- October 7, 1996, Diagnostic Code 6601 Bronchiectasis: for pronounced symptoms in aggravated form, marked emphysema, dyspnea at rest or on slight exertion, cyanosis, marked loss of weight or other evidence of severe impairment of general health, assigning a 100 percent rating; for severe symptoms with considerable emphysema, impairment in general health manifested by loss of weight, anemia, or occasional pulmonary hemorrhages, occasional exacerbations of a few days duration, with fever, etc., are to be expected and demonstrated by lipiodol injection and layer sputum test, assigning a 60 percent rating; for moderate symptoms manifested by persistent paroxysmal cough at intervals throughout the day, abundant purulent and fetid expectoration, and slight, if any, emphysema or loss of weight, assigning a 30 percent rating; and for mild symptoms manifested by paroxysmal cough, mostly night or morning purulent expectoration, assigning a 10 percent rating, with (post- October 7, 1996, Diagnostic Code 6601 Bronchiectasis: for incapacitating episodes of infection of at least six weeks total duration per year, assigning a 100 percent rating; for incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously, assigning a 60 percent rating; for incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year, assigning a 30 percent rating; for intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year, assigning a 10 percent rating; and defining "an incapacitating episode [as] one that requires bedrest and treatment by a physician").  

Thereafter, a proposed rule to amend the Schedule for Rating Disabilities by revising the evaluation criteria for diagnostic code 5293, intervertebral disc syndrome was issued.  See Intervertebral Disc Syndrome, 62 Fed. Reg. 8204 (Feb. 24, 1997).  VA proposed "to evaluate intervertebral disc syndromes that are primarily disabling because of periods of acute symptoms that require bed rest according to the cumulative amount of time over the course of a year that the patient is incapacitated, i.e., requires bed rest and treatment by a physician."  Id. at 8204.  (Emphasis added). VA proposed that Note (1) would read as follows: "An incapacitating episode of intervertebral disc syndrome means a period of acute symptoms (orthopedic, neurologic, or both), requiring bed rest and treatment by a physician."  (Emphasis added).  Id. at 8205.  Thereafter, the final rule was issued. See Schedule for Rating Disabilities; Intervertebral Disc Syndrome, 67 Fed. Reg. 54345 (Aug. 22, 2002).  VA noted that it was "proposed to define the term 'incapacitating episode of intervertebral disc syndrome' to mean a period of acute symptoms (orthopedic, neurologic, or both), requiring bed rest prescribed by a physician and treatment by a physician."  Id. at 54347.  VA explained that "[s]uch treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician."  Id.  VA acknowledged that "[o]ne commenter suggested that [VA] revise the definition to require bed rest 'prescribed by a physician,' but eliminate the requirement for treatment."  Id.  VA noted that "[a] physician prescribing bed rest will ordinarily prescribe treatment, e.g., analgesics, muscle relaxants, or traction, as well . . . [but] the requirement for treatment by a physician makes the criteria clearer, more objective, and more likely to promote consistent evaluations."  Id.  Therefore no change was made in response to this comment; however, "in order to clarify note (1) [VA] added 'prescribed by a physician' following 'bed rest.'"  Id.  

Thus, the foregoing does not suggest that the language "bedrest and treatment by a physician" was changed to "bed rest prescribed by a physician and treatment by a physician" for purposes of changing criteria that purportedly allowed lay assertions alone to substantiate the necessity of bed rest to the criteria of physician prescribed bed rest.  Rather, the foregoing suggests that physician prescribed bed rest was the intent of the former language.  The Board therefore committed no error in its interpretation of the regulation.

Increased Rating

Historically, the Veteran was granted service connection for chronic bronchitis with cylindrical bronchiectasis, right lower lobe, moderate, in a November 1976 rating decision and awarded a 10 percent disability rating, effective September 18, 1976, the day after his discharge from active duty.  In an April 1977 rating decision, the disability rating was increased to 30 percent, effective September 18, 1976.  In a signed September 2005 statement, the Veteran requested a higher rating for this respiratory disability.  In his written submissions and Board testimony, the Veteran essentially contends that his service-connected bronchitis with bronchiectasis is more severe than currently rated. 

Respiratory illnesses are rated under 38 C.F.R. Sections 4.96 and 4.97.  Section 4.96(a) provides, "Rating coexisting respiratory conditions.  Ratings under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic code 6600 through 6817 or 6822 through 6847.  A single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation. . . ."  38 C.F.R. § 4.96 (a).

The Veteran's disability is rated under the provisions of Diagnostic Code 6600, which provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 71-to 80-percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, are rated 10 percent disabling. 

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, are rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), are rated 60 percent disabling. 

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, are rated 100 percent disabling.  38 C.F.R. § 4.97. 

Post-bronchodilator findings from the pulmonary function tests are the standard in pulmonary assessment.  See Schedule for Rating Disabilities; Respiratory System, 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (noting that VA assesses pulmonary function after bronchodilation as these results reflect the best possible functioning of an individual). 

The rating criteria for respiratory disorders were revised during the pendency of this appeal, effective October 6, 2006.  The revised rating criteria, however, only apply to new claims filed on or after October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension with Heart Disease, 71 Fed. Reg. 52,457 -60 (Sept. 6, 2006) ("The provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule.").  As the Veteran's claim was filed prior to October 6, 2006, the Board will consider only the regulations in effect prior to October 6, 2006. 

Diagnostic Code 6601 pertains to the evaluation of bronchiectasis.  Diagnostic Code 6601 states that a 10 percent rating is warranted for symptoms of an intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year.  A 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year.  A 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or near continuous findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis requiring antibiotic use almost continuously.  A 100 percent rating is warranted for incapacitating episodes of infection of at least six weeks total duration per year. The Note following DC Code 6601 indicates that an incapacitating episode is one that requires bed rest and treatment by a physician. Diagnostic Code 6601 also provides that bronchiectasis may be rated according to pulmonary impairment, as for chronic bronchitis, under Diagnostic Code 6600.  38 C.F.R. § 4.97, Diagnostic Code 6601. 

Turning to the evidence of record, a November 2004 VA treatment record reveals a PFT of FEV-1 67 percent.

The Veteran underwent a VA respiratory examination in January 2005.  It was noted that the Veteran had been suffering from bronchitis with bronchiectasis in the right lower lobe for 30 years.  He had a cough with purulent sputum and shortness of breath with walking one-half of a city block.  The Veteran reported monthly asthmatic attacks and said that he needed to visit a physician to control the attacks as often as three times a year.  He denied contracting infections easily from his respiratory condition.  He said he had not suffered from an episode of respiratory failure requiring respiration assistance from a machine.  He did require inhalation of anti-inflammatory medication and bronchodilator by inhalation intermittently.  Functional impairment was noted as recurrent episodes of shortness of breath with minor physical exertion.  It was also noted that this respiratory condition did not result in any time lost from work. 

On examination, breath sounds were symmetric, there were no rhonchi or rales, and the expiratory phase was within normal limits.  A chest X-ray study revealed that the lungs were clear, but that an azygous lobe fissure in the right medial pulmonary apex showed as an anatomical variant.  There was no infiltrate, atelectasis or pleural surface abnormality.  No nodules were noted of significance. 

A pulmonary function test (PFT) revealed a mild obstruction pre-bronchodilator and a mild obstruction as well as low vital capacity, possibly from a concomitant restrictive defect post-bronchodilator.  Testing showed FEV-1 at 71 percent of predicted value pre-bronchodilator and 71 percent post-bronchodilator and FEV-1/FVC was at 69 percent pre-bronchodilator and 73 percent post-bronchodilator.  The examiner noted that a DLCO was not done because the PFT results were considered sufficient to evaluate the Veteran's pulmonary status.  The VA examiner opined that the Veteran's diagnosed bronchitis with bronchiectasis had progressed to a mild obstructive airway disease. 

An August 2005 VA medical record noted that the Veteran said he could walk 45 feet before having to stop and rest.  However, the examiner noted that the Veteran seemed to be able to walk from the waiting area to the exam room without having to stop and rest.  Examination of the lungs showed they were clear without rales or rhonchi with no retractions.  Diminished breath sounds were noted bilaterally without wheezing.  Assessment was chronic obstructive asthma, COPD, and bronchiectasis by history.  A PFT later that month showed a FEV-1 of 68.8 percent and a FEV-1/FVC of 73 percent. 

The Veteran's spouse submitted a signed statement dated in September 2005 in which she stated that the Veteran had shortness of breath all the time and was sometimes so tired that he was unable to get out of bed or out of his chair.  During the past year, she claimed that he had bed rest of about 10 weeks or more due to his service-connected lung condition.  She also claimed that he had been unable to work for more than 12 months due to his breathing and back disorders and his depression. 

A September 2005 VA medical record noted examination of the lungs showed a few scattered expiratory wheezes/rhonchi and no retractions. 

Another September 2005 VA medical record noted correspondence by a VA physician to the effect that the Veteran might be in need of bed rest for pain due to lower back, cervical spine, left shoulder, and left knee disorders.  Bed rest due to his service-connected respiratory disability is not noted in the correspondence. 

According to a typewritten statement dated in February 2006, the Veteran claimed that during the past year he had bed rest for approximately 10 weeks due to dyspnea, chronic bronchitis, breathing difficulties, marked emphysema, and recurrent infections.  He said that his doctors had to increase his antibiotics due to recurrent infection and wheezing.  He also noted that he was entitled to a 60 percent rating because the November 2005 PFT showed a FEV1 of 45 percent.  In an attached memorandum to his service representative, the Veteran claimed that between 2003 and 2006 he was hospitalized several times due to breathing problems, had bed rest for 8 to 10 weeks during the previous year, and had an infection of the lungs. 

The Veteran underwent another VA respiratory examination in June 2006.  The Veteran told the examiner that he quit smoking cigarettes in 1988.  He complained that symptoms of his asthma, bronchiectasis, and bronchitis, all diagnosed while he was in service, had persistently worsened, and especially in the last two to three years his lungs had really caused him problems.  He reported a daily productive cough, worse in the mornings.  He always produced sputum which was sometimes green and grayish and sometimes tinged with a little blood maybe once every month.  The Veteran reported no anorexia, but was short of breath on exertion.  He got short of breath even on rest.  He reported he was short of breath all the time and even taking a couple of steps caused him to be short of breath. 

The Veteran reported an acute episode of asthma at least once or twice a month, but did not provide the examiner with any precipitating factors.  He reported that four times in the last year, he had been seen for his lung problems.  He said that he saw his private physician whenever he had a problem.  He reported that he also got short of breath, wheezing, and chest pain because of the bronchiectasis. 

The Veteran used a nebulizer 4 times a day with Albuterol.  He also used a Combivent inhaler 4 times a day.  He was on Azmacort 4 times a day and took Singulair once a day.  He told the examiner that when he used the nebulizers he got a little relief but then it all came back again.  He also reported that the medications occasionally caused him to be a little lightheaded.  The Veteran also said that he lost about 12 pounds in the last year, but the examiner noted that the Veteran weighed 202 pounds in August 2005 and now weighed 206 pounds.  The Veteran also reported that he had about 5 weeks of incapacitation in the last one year that he was prescribed treatment and bed rest by a physician. 

The Veteran also told the examiner that he was a part-time teacher, but because of his lungs and back, his doctor had put him on disability so he had not been able to work too much over the last two years.  He said that he had been a correction agent before this and in 2004 was put off work because of his back and lung problems. 
On examination, the examiner noted no respiratory distress. The Veteran was able to finish his sentences without being short of breath and the examiner did not note any dyspnea on sitting.  There was no evidence of any cor pulmonale or ventricular hypertrophy, or any restrictive disease, scoliosis, or pectur excavatum.  The Veteran's lungs were clear to auscultation bilaterally during this examination. 

The June 2006 VA examiner cited the November 2005 PFT which showed FEV-1/FVC of 63 percent pre-bronchodilator and 76 percent post-bronchodilator.  The examiner noted that this ratio was consistent with a severe obstructive defect and that there had been a worsening of the FVC and FEV1 figures.  (There are two different printouts of the November 2005 PFT found in the claims file.  In one, a FEV-1 of 45 percent of predicted value pre-bronchodilator is shown and 61 percent of predicted value post-bronchodilator.  The other printout of the November 2005 PFT found elsewhere in the claims file shows that a FEV-1 of 47.5 percent, not 45 percent, of predicted value pre-bronchodilator and 64.6 percent, not 61 percent, of predicted value post-bronchodilator.  The FEV1/FVC percentages were the same as reported in the VA examination report.) 

A chest X-ray study was within normal limits.  The June 2006 PFT showed FEV1 of 64.5 percent of predicted value pre-bronchodilator and 71.3 percent of predicted value post-bronchodilator; a FEV-1/FVC of 67 percent pre-bronchodilator and 73 percent post-bronchodilator.  Diagnosis was chronic obstructive lung disease. 

A September 2007 PFT at a VA facility showed the following: FEV-1 at 66 percent of predicted value pre-bronchodilator and 64 percent of predicted value post-bronchodilator and FEV-1/FVC of 73 percent pre-bronchodilator and 69 percent post-bronchodilator.  The examiner noted that the Veteran's lungs were clear to auscultation.  In addition, the physician noted that he had asked the Veteran to provide copies of his private medical records from Memorial Hospital. 

In a March 2008 signed statement, the Veteran stated that he had been hospitalized several times for chest pains and lung infections for which he had to take antibiotics.  He said that paramedics twice had to take him to Memorial Hospital and that he was seen twice at Fort Carson and Fort Sill.  The Veteran also claimed that during the past year he had bed rest for more than eight weeks due to his service-connected lung disorder. 

In a signed statement dated in April 2009, the Veteran's spouse stated that the Veteran's respiratory disorder made him extremely fatigued at times and that she often had to lay towels on his chest or give him breathing treatments with the nebulizer.  She said that shortness of breath made him so tired that at times he was not able to get out of bed and that he had not been physically able to work due to his disabilities since 2003, except for volunteer teaching and ministry.  She noted that for the past several years he had bed rest about 10 weeks a year due to his lung condition. 

M.L.A.B., M.D., a physician in the Philippines, submitted correspondence dated in April 2009.  In it, the doctor said the Veteran was seen that month for a complaint of dyspnea.  The correspondence reflects the history of the Veteran's disability, including two hospitalizations in 2007 and 2008 at a private hospital in Colorado "due to his worsening condition." Dr. M.L.A.B. also noted that the Veteran, a teacher, was staying in the Philippines where he had noted a slight improvement in his condition.  An examination that date was within normal limits, except for an occasional wheeze on the lower lobe of the right lung. 

During his Board hearing in April 2009, the Veteran testified that because of his respiratory condition he could only walk a few feet before getting tired and fatigued.  He said that a lot of doctors had told him that the fatigability of his lung problem was worse.  He also testified that at night he often wheezed almost all night.  Sometimes his wife had to put towels on his chest so that he could get air through his lungs.  He said that he could not carry out a lot of his daily functions as he got tired a lot quicker.  He also said that there are periods of time when he is at absolute bed rest.  The Veteran said that the onset of most of this worsening occurred in 2002. 

The Veteran also testified that he took a steroidal nebulizer four times a day and a Combivent inhaler as well as Singulair provided through VA.  He said that he experienced shortness of breath on any exertion and sometimes experienced fatigability while at rest.  The Veteran also said that he found he breathed a little better while in the Philippines doing volunteer work as a minister.  He saw a lung doctor there once, but did not have a family doctor there.  He said that he had a lot of sputum every morning when coughing.  He denied ever being prescribed oxygen. The Veteran claimed that he was hospitalized 2 or 3 times for chest pains in the past two years, but in both cases it was determined that he had an acute flare-up of his bronchiectasis.  (See transcript at pp. 4-9, 11-12). 

The Veteran underwent another VA examination in April 2012.  Significantly, the VA examiner noted that the Veteran's bronchitis and bronchiectasis did not require the use of oral or parenteral corticosteroid medications, but rather required inhaled medications and antibiotics.  The examiner noted that the Veteran took over-the-counter amoxicillin when in the Philippines, about 10 days out of every month.  The examiner also noted that the Veteran had not had any asthma attacks with episodes of respiratory failure during the past 12 months.  A near constant productive cough was noted with the bronchiectasis with purulent sputum.  Fatigue with exertion was also noted after the Veteran walked for one-half block or ascended one-half flight of stairs.  It was also noted that the Veteran reported that he had incapacitating episodes of infection due to bronchiectasis from 2 to no more than 4 weeks during the past 12 months. 

A chest X-ray study showed mild bronchiectasis at the lung base appearing slightly more pronounced than in a prior study.  A PFT showed a FEV1 of 68 percent of predicted value pre-bronchodilator and 74 percent of predicted value post-bronchodilator; FEV1/FVC of 91 percent pre-bronchodilator and 90 percent post-bronchodilator; and DLCO of 75 percent of predicted value pre-bronchodilator.  The VA examiner noted that the FEV-1 predicted value was the test most accurately reflecting the Veteran's level of disability.  The examiner also noted that the PFT showed moderate obstructive disease with severe diffusion defect consistent with a diagnosis of bronchiectasis. 

The VA examiner also noted that the Veteran stated that he developed bronchitis every 4 to 6 weeks for which he takes antibiotics liberally.  He also reported incapacitating episodes of acute infection once or twice a year requiring bed rest and prolonged antibiotics for three to four weeks requiring non-physician ordered bed rest for two weeks.  The VA examiner also noted that the Remand had noted that the Veteran had recently been hospitalized for his lung condition, but the examiner said such documentation was not found in the claims file.  The examiner noted two hospitalizations in 2007 and 2009 for cardiac complaints.  Diagnosis was chronic bronchitis and bronchiectasis at lung bases, both mild in severity.  The examiner noted that the Veteran's respiratory condition impacted his ability to work in that the Veteran has severe breathing issues every day and any kind of exertion makes it difficult to breath.  The examiner also noted that the Veteran also has to use nebulizers.  

An August 2013 private treatment record shows that the Veteran was treated for bronchitis and prescribed antibiotics.  It was noted that the Veteran did not have nausea/vomiting/diarrhea for more than three days, unintentional weight loss, or coughing or choking when eating or drinking.  It was also noted that the Veteran had chest pain.  It was noted that there were no problems ambulating at home, in the community or on stairs.  It was also specifically noted that the Veteran did not have problems with understanding, speaking or remembering daily information.  The Veteran was diagnosed with bronchiectasis.  

A March 2014 private x-ray revealed azygos lobe, pneumonia and athromatous aorta.  

In a May 2014 private statement, Dr. B stated that the Veteran had been under her medical care/service from 2009 to 2013 for frequent exacerbations of dyspnea and easy fatigability with associated cough.  She noted that often times the Veteran needed complete bed rest for six (6) weeks during exacerbation which happened 3 to 4 times per year.  She also noted that maintenance medications were prescribed.  Dr. B diagnosed chronic obstructive pulmonary disorder, bronchiectasis and pneumonia.  

The Veteran was afforded another VA examination in May 2015.  The examiner diagnosed COPD and bronchitis with bronchiectasis right lower lobe.  The Veteran reported that his condition is constant and he continues treatment with a nebulizer, combivent, albuterol and Advair.  He has had pneumonia once a year for the past 4 years and treated with resamiasin.  His condition has progressed to more shortness of breath, pneumonia and COPD.  It was noted that the Veteran's condition required chronic low dose (maintenance) corticosteroids and daily inhalation bronchodilator therapy.  The Veteran's condition did not require the use of oral bronchodilators or antibiotics.  The Veteran did not require outpatient oxygen therapy.  The examiner noted that the signs and symptoms attributable to bronchiectasis was shortness of breath.  The examiner noted that the Veteran had 2 to no more than four weeks of incapacitating episodes of infection in the prior 12 months.  It was noted that chest x-rays showed no significant acute abnormality.  

PFT results were FEV-1 76 percent predicted pre-bronchodilator and 77 percent predicted post-bronchodilator.  FEV-1/FVC was 81 percent predicted pre-bronchodilator and 94 percent predicted post-bronchodilator.  DLCO was 56 percent predicted pre-bronchodilator.  No DLCO post-bronchodilator readings were noted.  The examiner noted that the FEV-1/FVC most accurately reflected the Veteran's current pulmonary function.  The examiner also noted that a reduced diffusing capacity minimal airway obstruction and over inflation are characteristics of emphysema which warrants additional diagnoses of COPD.  The examiner noted that the Veteran's respiratory condition impacted his ability to work in that the Veteran is limited to a light level of activity secondary to shortness of breath.  The examiner also noted that the COPD is related to the Veteran's service-connected condition of bronchitis.  

The Veteran was afforded another VA examination in April 2016.  The examiner diagnosed chronic bronchitis and bronchiectasis.  The Veteran reported that he has been treated by a "lung doctor" in the Philippines about three or four times per year.  He reported that a prolonged course of Azithromycin was prescribed beginning in early winter 2016 for pneumonia "in both lungs."  The Veteran reported he was told to be at "bedrest" by the Philippines Pulmonary doctor.  He does not recall a specific period of time or number of times that bedrest was reportedly prescribed by his physician over the past year.  The Veteran reported he has had "double pneumonia" three times in 2015.  He reported the last time he saw the Philippines doctor was about three months ago, before returning to the US.  He reported he used a Nebulizer with Albuterol about two weeks ago.  He reported he is able to purchase any medications he wants over-the-counter in the Philippines.  He reported that his symptoms of productive cough have improved somewhat with the recent antibiotic treatment.  He reported current symptoms of daily wheezing, and sputum production.  He reported dyspnea and fatigue with ambulation more than 30 feet.  He reported he is usually able to walk through the Denver airport with brief rests along the way.  He reported he is able to travel to a Philippines airport, usually without assistance.  
The Veteran's current medication was noted as combivent twice daily; Rescue Albuterol which he last used about three or four weeks ago; Advair inhaler daily (none in the past two months since he left Philippines three to four weeks ago); and Nebulizer with Albuterol, none in the past 2 weeks.  The Veteran reported that he self-prescribes Amoxicillin, which he purchases in Philippines over-the-counter, none in the past three weeks.  There were no hospitalizations for respiratory condition since 2009.  The Veteran denied ever requiring ventilatory assistance.  It was noted that the Veteran's respiratory condition did not require the use of oral or parenteral corticosteroid medications.  The Veteran's condition did require the use of inhalation bronchodilator daily and inhalational anti-inflammatory medication daily.  The examiner noted that bronchiectasis was the predominant disability responsible for the need for inhaled medication.  It was noted that the Veteran's respiratory condition did not require the use of oral bronchodilators.   The examiner noted the Veteran reported three periods of pneumonia in the past year.  He reports use of antibiotics for additional periods of bronchitis/ bronchiectasis exacerbation (some reportedly prescribed by his physician in Philippines, and some self-prescribed).  The Veteran did not require outpatient oxygen therapy for his or her respiratory condition.  

The examiner noted that due to the Veteran's bronchiectasis, the Veteran had a productive cough daily with purulent septum at times; 3 acute infections requiring a prolonged course of antibiotics (lasting 4 to 6 weeks) in the prior 12 months; required a prolonged course of antibiotics (lasting 4 to 6 weeks) more than twice a year; and fatigue with walking more than 30 feet or climbing up one flight of stairs.  The Veteran had 4 to no more than 6 weeks of incapacitating episodes of infection in the prior 12 months.  The examiner noted that the Veteran had self-reported pneumonia associated with bronchiectasis that was currently inactive.  The examiner noted that the Veteran also had bilateral coarse rhonchi clear with deep breath an intentional cough.  No productive cough noted during the exam.  Bilateral inspiratory and expiratory wheezes noted on auscultation posteriorly.  No palpable axillary or supraclavicular lymph nodes.  No clubbing or cyanosis of the fingers.  X-rays revealed no infiltrates or evidence of pulmonary vascular congestion.  Presumed fibrotic stranding as observed on lateral view posterior costophrenic sulcus progressive when compared to previous study.  The examiner noted an August 2012 CT scan that revealed Fibronodular opacities and focal pleural reaction right lung base including a 5 mm spiculated lesion in the posterior medial sulcus, also 5-mm pleural nodule dorsally on images 20, 17 respectively are again noted.  No pleural effusion. Lung bases are unchanged from CT 5 days prior.  

PFT results were FEV-1 70 percent predicted pre-bronchodilator and 52 percent post-bronchodilator.  FEV-1/FVC was 72 percent predicted pre-bronchodilator and 68 percent post-bronchodilator.  DLCO was 60 percent predicted.  The examiner noted that the FEV 1 percent predicted most accurately reflected the Veteran's level of disability.  The examiner noted suboptimal test results due to difficulty with maneuvers noted.  Airflow limitation was moderate.  There was a compression of expiratory flow volume loop that could be due to airway obstruction; clinical correlation needed.  There was no significant response to bronchodilators.  There was reduced FVC with normal TGV; consider muscle weakness and abnormal increase in RV suggestive of air trapping.  The DLCO was decreased and normalized with DLCO/VA suggesting a loss of lung volume.  

The examiner noted that the Veteran's condition impacted his ability to work in that he had limitations in prolonged ambulation due to dyspnea and fatigue and limitations due to recurrent respiratory infections.  The examiner noted the functional limitation was the Veteran only being able to walk 30 feet before he gets tired.  The examiner explained that due to the Veteran's service connected respiratory condition; he is able to do sedentary work with accommodation for periods of absenteeism based on physician-diagnosed exacerbations and infections related to his bronchiectasis condition.  

The examiner also noted that the clinical objective evidence shows progression of the Veteran's chronic bronchitis/ bronchiectasis condition.  It was noted that the Pulmonary Function Test shows progressive deterioration of pulmonary function, including loss of bronchodilator response since the last Compensation and Pension Exam.  It was also noted that the Veteran's lung volumes have decreased due to bronchiectasis and his FEV1, FVC and Ratio have all decreased significantly since 2012.  The chest x-ray reveals progression of disease since the last Compensation and Pension evaluation.  The examiner noted that the available records include evidence (BADA, MD letter dated 24MAY2014) of physician prescribed bedrest for periods of 6 weeks during exacerbations which happened three to four times per year between 2009 and 2013.  It was noted that the Veteran's description of current antibiotic treatment and his description of his functional limitations are consistent with the current clinical findings.  It was also noted that the available records are silent for evidence of diagnosis and treatment for pneumonia in 2015 and the available records are silent for evidence of physician prescribed bedrest since 2013.  The examiner also noted that during the 3 self-reported incapacitating periods of pneumonia in 2015, "as needed" bedrest would have been indicated as part of the treatment plan.  It was noted that there is no current evidence of pneumonia and there is no current indication for physician-ordered bedrest.

Based on the evidence of record, the Board finds that a rating in excess of 30 percent prior to March 12, 2015, and in excess of 60 percent thereafter for bronchitis with bronchiectasis right lower lobe is not warranted.  

The Board initially points to the guidelines for evaluating respiratory conditions under 38 C.F.R. § 4.96(a).  Although not specifically argued by the Veteran's representative before the Court, the Court found that "the Board failed to determine which condition is the predominant respiratory disability."  The Board acknowledges that the April 2016 VA examiner appears to conclude that bronchiectasis is the predominant disability, which is evaluated under diagnostic code 6601.  However, based on the rating criteria, neither disability is predominant prior to March 12, 2015, but for the period beginning March 12, 2015, the bronchitis disability based on PFT results presents as the predominant disability.  

In regards to the medical evidence of record that speaks to the criteria under diagnostic code 6600, the Board notes the PFT results from November 2004, and August 2005, however, it is unclear if these results reflect pre or post bronchodilator readings.  Therefore, the Board places no probative value on these readings in determining the Veteran's disability level.  The Board instead places more probative value on the medical records that clearly identify pre and post bronchodilator results.  

For the period prior to March 12, 2015, the Board finds that the Veteran's symptoms warrant the currently assigned 30 percent disability rating.  The Board notes that some of the PFT results during this period actually show that the Veteran is only entitled to a 10 disability rating.  The Board does not find that elevation to the next higher level, as explained under 38 C.F.R. § 4.96, is warranted.  In this regard, the PFTs utilized in the January 2005, June 2006, September 2007, and April 2012 VA respiratory examinations of record did not yield results that met or approximate the criteria for a rating in excess of 30 percent pursuant to Diagnostic Code 6600.  The competent and credible PFT results of post-bronchodilator findings for the period of appeal, as required by VA regulations, did not show FEV-1 of 40 to 55 percent predicted value after use of a bronchodilator, or FEV-1/FVC of 40 to 55 percent, or a DLCO (SB) of 40 to 55 percent predicted, or maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit) so as to warrant a 60 percent rating under Diagnostic Code 6600.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2015).  Rather, most of the findings only met the criteria for a 10 percent rating and those that met the criteria for a 30 percent rating did not reach 56 percent such that consideration of 38 C.F.R. § 4.7 was warranted.  The Board acknowledges the FEV1 measurement of 45 percent from the November 2005 PFT cited by the Veteran in favor of a 60 percent rating is the figure for pre-bronchodilator testing and not post-bronchodilator.  As noted earlier, post-bronchodilator studies are used for evaluating the severity of the disability.  Therefore, the 61 percent predicted value post-bronchodilator is the appropriate measurement (not 45 percent), which entitles the Veteran to his current 30 percent rating under Diagnostic Code 6600.  Furthermore, even when taking into consideration the Veteran's functional impairment of the inability to walk short distances due to shortness of breath and fatigue and the symptoms of productive cough and sputum production, the Board does not find that the Veteran's symptoms more closely approximate the criteria contemplated in the 60 percent criteria.  Indeed, the Court found that the Board "failed to provide any analysis regarding [the Veteran's] functional impairment under § 4.10."  The Board notes that the diagnostic codes for respiratory disabilities are based on pulmonary impairment.  The Veteran's complaints of shortness of breath are an expected manifestation of such pulmonary impairment and the Veteran's complaint of difficulty walking distances is how his shortness of breath due to pulmonary impairment affects him.  The diagnostic codes based on medical testing assess the degree to which the Veteran's disability causes functional impairment.  

In regards to the period since March 12, 2015, the Board finds that the Veteran's symptoms warrant a 60 percent rating under diagnostic code 6600.  In so finding, the Board again does not find that elevation to the next higher level, as explained under 38 C.F.R. § 4.96, is warranted.  The Board finds that even when taking into consideration the functional impairment caused by the Veteran's condition during this period, to include being limited to a light level of activity and limitations in prolonged ambulation, and the symptoms of productive cough with sputum, the Veteran's symptoms do not more closely approximate the criteria contemplated in the 100 percent rating under diagnostic code 6600.  In this regards, the PFTs utilized in the May 2015 and April 2016 VA examinations did not yield results of FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation).  There was also no evidence of cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; required outpatient oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6600 (2015).  Indeed, as no result reached 40 percent, consideration of 38 C.F.R. § 4.7 is not warranted. 

The Board has considered the Veteran's disability under diagnostic code 6601 for bronchiectasis during the entire appeal period.  In this regards, the Board finds that the Veteran has met the criteria for either a 10 percent rating or a 30 percent rating under diagnostic code 6601 during the appeal period based on his productive cough with sputum and antibiotics use.  However, the Board finds that a rating in excess of 30 percent is not warranted under diagnostic code 6601 at any time during the appeal period.  

The Board is not persuaded that where most of the Veteran's PFTs met only the criteria for a 10 percent rating under Diagnostic Code 6600, and when they met the criteria for a 30 percent rating under Diagnostic Code 6600, the PFTs were not borderline of the criteria for a 60 percent rating under Diagnostic Code 6600, and where the evidence of record does not credibly show incapacitating episodes requiring physician prescribed bed rest and treatment, the Veteran's overall disability does not warrant elevation to the next higher level under 38 C.F.R. § 4.96(a). 

In this regards, the VA examinations of record and the other lay and medical evidence pertinent to this appeal for a higher rating fail to show incapacitating episodes of infection for four to six weeks or at least six weeks total duration per year, or near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously so as to warrant a higher rating under the provisions of Diagnostic Code 6601 for rating bronchiectasis.  See 38 C.F.R. § 4.97, Diagnostic Code 6601 (2015).  

Both the Veteran and his wife submitted statements to the effect that the Veteran had bed rest during this appeal, but those statements do not credibly show such bed rest was necessary to treat incapacitating episodes of infection of four to six weeks or at least six weeks of total duration, or that treatment by a physician was necessary for incapacitating episodes of infection of four to six weeks or at least six weeks of total duration.  In addition, his evidence of cough with purulent sputum was not associated with anorexia, weight loss, or frank hemoptysis.  In the August 2010 Board remand, the Board had requested private medical records of treatment for the Veteran's respiratory disorder since June 2006 and the RO, in correspondence sent to the Veteran in August 2010 and December 2010, had requested that the Veteran provide permission to obtain such documents.  Permission was not obtained and the evidence was not provided.  Thus, as noted by the April 2012 VA examiner, there is no medical documentation in the claims file of any period of hospitalization or bed rest for the Veteran's service-connected lung disability.  

The Board acknowledges the May 2014 private statement that references the Veteran needing bedrest and the April 2016 VA examination that references the private statement.  However, the Board finds that it is unclear whether the physicians are confirming that bed rest was necessary to treat incapacitating episodes of infection of four to six weeks or at least six weeks of total duration, or that treatment by a physician was necessary for incapacitating episodes of infection of four to six weeks or at least six weeks of total duration, or whether the doctors are simply repeating the Veteran's lay history.  The Board again notes that no private treatment records have been associated with the claims file.  So, while the May 2014 doctor noted bedrest, there is no private treatment record illustrating this report is not based on the Veteran's lay account which as described below is too inconsistent to be deemed reliable.  Therefore, the Board assigns the May 2014 statement little probative value in determining incapacitating episodes and therefore also assigns the April 2016 VA examination little probative value in determining incapacitating episodes.  

The Board acknowledges the Veteran's assertion that his bronchitis or bronchiectasis is more severe than the currently assigned rating.  Specifically, the Veteran has reported more difficulty breathing and weeks of bed rest.  The Veteran, as a lay person, is competent to provide such evidence of how his bronchitis affects his everyday life.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  The Board, however, finds that the statements of the Veteran and his wife, including statements estimating weeks of bed rest during different 12-month periods of time are unreliable and therefore not credible and, consequently, accords no probative weight to such assertions.  For example, in January 2005, the Veteran reported no time lost from work on account of his lung disability, but in a September 2005 statement from the Veteran's wife, she claimed the Veteran had not been able to work for more than 12 months, due in part to the Veteran's lung disability.  In September 2005, the Veteran's wife claimed the Veteran required "10 weeks or more" of bed rest in the past year.  In February 2006, the Veteran indicated he required "approximately 10 weeks" of bed rest in the past year.  In a memorandum that same month, he reported that he had bed rest for "8 to 10 weeks" during the previous year.  In June 2006, he reported "5 weeks" of incapacitating episodes in the past year.  In March 2008 the Veteran reported more than 8 weeks and in April 2009, the Veteran's wife again reported 10 weeks of bed rest. Additionally, more recent medical treatment records show that the Veteran reported anywhere from 2 weeks to 6 weeks of bed rest/incapacitating episodes.  The foregoing statements are inconsistent which is significant because the rating turns on the amount of weeks required to treat incapacitating episodes of infection.  The inconsistency in the statements makes them unreliable and therefore do not constitute credible evidence that the Veteran required bed rest for four to six weeks or at least six weeks of total duration.  Indeed, the Veteran has described symptoms associated with a 100 percent rating under Diagnostic Code 6601.  This level of severity is clearly not borne out by the medical evidence of record which coincides with periods in which PFTs only showed a level of disability associated with a 10 percent rating under Diagnostic Code 6600.  Also, there is no credible evidence that the Veteran required monthly visits to a physician for required care of exacerbations.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The lay statements of the Veteran and his wife merely posit different time estimates of bed rest.  Also, it is unclear whether each period of claimed bed rest was due principally for the Veteran's respiratory disability or whether any bed rest was required for the care of other disorders, such as bed rest for pain due to lower back, cervical spine, left shoulder, as indicated by the September 2005 VA medical record.  Finally, the Board again notes that the Veteran has identified private treatment records but has never granted VA permission to obtain any private medical records that would shed light on the severity of the disorder.  The Veteran has claimed multiple hospitalizations for his lung disability at private hospitals and numerous visits to his private physicians on account of his lung disability but this is not borne out by the medical evidence of record and not shown by any evidence VA has asked the Veteran to provide.  While lay evidence is certainly relevant in evaluating respiratory disorders, nowhere in the regulations is it provided that respiratory disorders are to be evaluated solely on the basis of lay testimony.  Indeed, generally, once service connection is established, there is medical evidence in the record relied upon in evaluating the disorder.  In claims for increased disability ratings, generally there is medical evidence in the record relied upon to evaluate the disorder.  Here, the medical evidence of record does not persuasively show that the severity of the disability warrants a higher rating, and as explained above, the lay evidence does not credibly show that higher ratings are warranted under diagnostic code 6601. 

In sum, the Board finds that the 30 percent rating prior to March 12, 2015, and 60 percent rating thereafter is appropriate in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim is denied. 

Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected respiratory disorder with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective complaints; however, the Board finds that the Veteran has not described any exceptional or unusual features of his respiratory disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

The Veteran contends that he is unable to maintain substantially gainful employment due to his service-connected disabilities.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).  

Here, the Veteran filed a claim for increase for his respiratory condition on September 15, 2005.  

The Veteran is service connected for major depression and generalized anxiety (previously dysthymic disorder claimed as depression), rated as 70 percent disabling from March 12, 2015; bronchitis with bronchiectasis right lower lobe, rated as 30 percent disabling prior to March 12, 2015, and 60 percent thereafter; dysthymic disorder rated, in relevant part, as 50 percent disabling from July 14, 2005, to March 12, 2015; left lower extremity radiculopathy, rated as 20 percent disabling from September 10, 2014; right lower extremity radiculopathy, rated as 20 percent disabling from March 15, 2015; degenerative disk disease L3-S1, rated as 10 percent disabling; degenerative joint disease left knee, rated as noncompensable prior to September 28, 2009, and 10 percent thereafter; osteoarthritis of the left shoulder (previously left shoulder pain) rated as 20 percent disabling from September 10, 2014, and 10 percent disabling from April 27, 2016; spondylosis, cervical spine, rated as 10 percent disabling prior to September 10, 2014, 20 percent disabling from September 10, 2014, to April 27, 2016, and 10 percent disabling since April 27, 2016; and left shoulder pain, rated as noncompensable from September 15, 2005, to September 10, 2014.  Therefore, the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a).  As such, the Veteran's claim turns on whether he is unable to work due to his service connected disabilities.  

In this regards, in a September 2005 statement, the Veteran's spouse claimed that he had been unable to work for more than 12 months due to his breathing and back disorders and his depression.

An October 2005 VA mental health examination noted that the Veteran last worked as a Social Worker for the state of Oklahoma in August of 2004.  He worked for them for about two months.  The Veteran reported that his doctor said he needed to leave that job because of his back and neck pain.  Prior to that, he worked at the Altus Air Force Base.  He was an Education Advisor for one year.  The examiner noted that the Veteran did not have any impairment of his thought process or ability to communicate.  His long term and short term memory were noted as good.  The examiner noted that the Veteran was looking for a teaching job or missionary work with the church.  The examiner noted that the Veteran was able to follow simple to moderately complex instructions.  

A June 2006 VA mental health examination noted that within the last year, the Veteran had worked very little.  He had been a part-time teacher during that period, working only a few days in the whole year as there is just not much of that kind of work available in Altus.  Prior to that he worked in adult protective social services.  He worked that job for three months and then his back condition prevented him from working beyond that point.  Prior to that the Veteran had other jobs; the primary one was carrying mail in the postal service, which he did for 15 years, ending, in 1997.  The examiner noted that the Veteran had not been able to work effectively within the last year or so.  The examiner noted that this was due primarily to his physical ailments, a combination of his breathing difficulties as well as a back problem.  The examiner noted that his depression also made a moderate contribution to his difficulty finding and keeping jobs.  The examiner noted that the Veteran's depression produced a moderate degree of dysfunction in his social and work capacities.

In a signed statement dated in April 2009, the Veteran's spouse stated that shortness of breath made the Veteran so tired that at times he was not able to get out of bed and that he had not been physically able to work due to his disabilities since 2003, except for volunteer teaching and ministry.  

The April 2012 VA examiner noted that the Veteran's respiratory condition impacted his ability to work in that the Veteran had severe breathing issues every day and any kind of exertion makes it difficult to breath.  The examiner also noted that the Veteran has to use nebulizers.  

A December 2014 VA shoulders examination shows that the examiner noted that the Veteran's condition impacted his ability to work in that the Veteran was unable to tolerate repetitive overhead lifting.  

A December 2014 VA knee examination shows that the examiner noted that the Veteran's condition impacted his ability to work in that the Veteran was unable to climb stairs repeatedly or tolerate prolonged walking.  

A December 2014 VA neck examination shows that the examiner noted that the Veteran's condition impacted his ability to work in that the Veteran was unable to engage in manual labor.

A December 2014 VA back examination shows that the examiner noted that the Veteran's condition impacted his ability to work in that the Veteran was unable to engage in manual labor.

A December 2014 VA peripheral nerve examination shows that the examiner noted that the Veteran's condition impacted his ability to work in that the Veteran is unable to tolerate manual labor.

On his March 2015 TDIU claim, the Veteran reported that he last worked in 2006.  The Veteran reported that he was unable to work due to his lungs, depression, neck, low back, knee and shoulder.  The Veteran reported that he had a bachelor's degree in Biblical studies.  

A May 2015 VA examiner noted that the Veteran's respiratory condition impacted his ability to work in that the Veteran was limited to a light level of activity secondary to shortness of breath.  

A May 2015 VA knee examination shows that the examiner concluded that the Veteran's knee condition did not impact his ability to perform any occupational task.  

A May 2015 VA shoulders examination shows that the examiner concluded that the Veteran's shoulder condition impacted his ability to perform occupational tasks in that the Veteran had limited lifting capacity.  

A May 2015 VA back examination shows that the examiner concluded that the Veteran's shoulder condition impacted his ability to work in that the Veteran was only able to lift less than 40 pounds at a time.  

A May 2015 VA neck examination shows that the examiner concluded that the Veteran's neck condition did not impact his ability to work. 

A May 2015 VA mental health examination shows that the Veteran was noted as having, in relevant part, mild memory loss, memory loss for names of close relatives, own occupation or own name, difficulty in understanding complex commands, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships and spatial disorientation.  

The April 2016 VA examiner noted that the Veteran's respiratory condition impacted his ability to work in that he had limitations in prolonged ambulation due to dyspnea and fatigue and limitations due to recurrent respiratory infections.  

In an April 2016 VA shoulder examination, the examiner noted that the Veteran's condition impacted his ability to perform occupational tasks in that the Veteran reported limitations in lifting overhead due to his left shoulder condition.  The examiner concluded that due to the Veteran's service connected left shoulder condition, he was able to do ambulatory or sedentary work which provides accommodation for no overhead lifting or reaching, and no lift and carry of more than 20 pounds.  

In an April 2016 VA back examination, the examiner noted that the Veteran's condition impacted his ability to work in that at various points during the interview and examination, the Veteran reported limitations on prolonged sitting for a period somewhere between 1 hour and 3 to 4 hours, due to lumbar spine pain and tingling and mild pain in posterior aspect of both lower extremities.  The examiner concluded that due to the Veteran's back condition, the Veteran is able to work in a sedentary environment that allows for short breaks to get up and move around at 1 to 3 hour intervals.  The examiner noted that the Veteran was limited in his ability to lift and carry.  The examiner noted that accommodations would require limiting lifting to no more than 20 pounds.

In an April 2016 VA knee examination; the examiner noted that the Veteran's condition impacted his ability to work in that the Veteran reported limitations in prolonged standing more than one hour due to left knee pain.  The examiner concluded that due to the Veteran's left knee condition, the Veteran was able to work in ambulatory or sedentary settings which accommodate for standing no more than one hour during a standard work period.  

In an April 2016 VA neck examination; the examiner noted that the Veteran's condition impacted his ability to work in that the Veteran reported occasional transient neck pain when turning his neck from side to side.  The examiner concluded that due to the Veteran's service connected neck condition, the Veteran was able to perform any ambulatory or sedentary work for which he is otherwise qualified, with accommodation for "as needed" limitations in rotational movements involving his neck.  

Based on the above, the Board finds that the evidence of record clearly demonstrates that the Veteran would be unable to obtain and sustain employment in manual labor due to his physical limitations caused by his service connected disabilities.  In regards to sedentary employment, as noted above, the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  While several examiners found that the Veteran is capable of sedentary employment albeit with accommodations, the Board is simply not persuaded that the Veteran is fully capable of performing the physical and mental tasks required for gainful employment of a sedentary nature precisely due to the fact that many accommodations would be necessary.  The Veteran holds a bachelor's degree in Biblical studies and continues to volunteer doing mission work in the Philippines but as a volunteer, the Board recognizes that the Veteran can control how often he works, and how long he works which would not be accommodated in most jobs.  On his March 2015 TDIU claim, the Veteran reported that he was unable to work due to his lungs, depression, neck, low back, knee and shoulder.  The Board finds that the combined effect of the Veteran's physical ailments, breathing difficulties, and depression render finding and sustaining gainful employment untenable.  Thus, the Veteran is entitled to a TDIU.  Additionally, as the Veteran is in receipt of a combined disability rating of 100 percent beginning March 12, 2015, entitlement to TDIU benefits are met for only the period prior to March 12, 2015.  Cf.  Bradley v. Peake, 22 Vet. App. 280 (2008).


ORDER

Entitlement to a rating in excess of 30 percent prior to March 12, 2015, and in excess of 60 percent thereafter for bronchitis with bronchiectasis right lower lobe is denied. 

Entitlement to a TDIU prior to March 12, 2015 is granted, subject to the law and regulations governing the payment of monetary benefits.
  


____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


